DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 15-20 in the reply filed on 1/20/2022 is acknowledged.
3. 	Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 10-14; and added claims 21-34.

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[21, 5-6] change “a first semiconductor layer” to “the first semiconductor layer”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2017/0104060) (hereafter Balakrishnan), in view of Anderson et al. (US 2016/0056181) (hereafter Anderson).
Regarding claim 15, Balakrishnan discloses a method for forming a semiconductor structure, comprising: 
sequentially forming a first semiconductor layer 14 (Fig. 1, paragraph 0032) and a second semiconductor layer 16 (Fig. 1, paragraph 0032) over a substrate 10 (Fig. 1, paragraph 0032); 
etching (see Fig. 2 and paragraph 0033) the second semiconductor layer 16 (Fig. 1) to form a recess (recess in 24B of Fig. 2) in a first region 24B (Fig. 2, paragraph 0033) of the substrate 10 (Fig. 2); 
alternatingly stacking third semiconductor layers 26 (Fig. 3, paragraph 0035) and fourth semiconductor layers 28 (Fig. 3, paragraph 0035) over the first semiconductor layer 14 (Fig. 3) from the recess; 
patterning the third semiconductor layers 26 (Fig. 4), fourth semiconductor layers 28 (Fig. 4) and the first semiconductor layer 14 (Fig. 4) to form a first fin structure 32B (Fig. 4, paragraph 0037) in the first region 24B (Fig. 4) of the substrate 10 (Fig. 4) and patterning the second semiconductor layer 16 (Fig. 4) and the first semiconductor layer 14 (Fig. 4) to form a second fin structure 32A (Fig. 4, paragraph 0037) in a second region 24A (Fig. 4, paragraph 0033)) of the substrate 10 (Fig. 2); 
removing (see Fig. 6 and paragraph 0039) the fourth semiconductor layers 28 (Fig. 4) and the first semiconductor layer 14 (Fig. 4) from the first fin structure to form nanostructures 36B (Fig. 7, paragraph 0041) from the third semiconductor layers 26 (Fig. 4) of the first fin structure and removing (see Fig. 6 and paragraph 0039) the first semiconductor layer 14 (Fig. 4) from the second fin structure 16 (Fig. 4) to form a floating fin element 36A (Fig. 7, paragraph 0041) from the second semiconductor layer 16 (Fig. 4) of the second fin structure 32A (Fig. 4); and
forming a first gate stack (40, 54, and 58 in Fig. 9, paragraphs 0051-0052) across the nanostructures 36B (Fig. 9) and the floating fin element 36A (Fig. 9).
Balakrishnan does not disclose after forming the first gate stack, forming a first gate-cut feature through the first gate stack.  
Anderson discloses after forming the first gate stack 235 (Fig. 7A, paragraph 0079), forming a first gate-cut feature 241 (Fig. 10A, paragraph 0086) through the first gate stack 235 (Fig. 10A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balakrishnan to form after forming the first gate stack, forming a first gate-cut feature through the first gate stack, as taught by Anderson, since this opening (Anderson, paragraph 0003) can be filled with an isolation layer so as to form an isolation region that effectively segments the elongated gate into a first gate for the first FET and a second gate for the second FET and that electrically isolates the first gate from the second gate.
Regarding claim 20, Balakrishnan further discloses the method for forming the semiconductor structure as claimed in claim 15, wherein the first semiconductor layer 14 (Fig. 1, paragraph 0032) and the fourth semiconductor layers 28 (Fig. 3, paragraph 0035) are made of silicon germanium (see “SiGe” in Fig. 4) and the second semiconductor layer 16 (Fig. 1, paragraph 0032) and the third semiconductor layers 26 (Fig. 3, paragraph 0035) are made of silicon (see “Si” in Fig. 4).  

Allowable Subject Matter
1. 	Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 16 would be allowable because a closest prior art, Balakrishnan et al. (US 2017/0104060), discloses forming the nanostructures 36B (Fig. 7) and the floating fin element 36A (Fig. 7) but fails to disclose before forming the nanostructures and the floating fin element, forming an isolation feature through the first fin structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a semiconductor structure, comprising: before forming the nanostructures and the floating fin element, forming an isolation feature through the first fin structure in combination with other elements of the base claim 15. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claims 17-19 depend on claim 16.

Claims 21-34 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Noh et al. (US 2020/0006333), discloses the first fin structure (104, 114, and 124 in Fig. 7) includes a first semiconductor layer (102 and 104 in Fig. 7, paragraph 0028) and second semiconductor layers 114 (Fig. 7, paragraph 0047, wherein “SiGe”) and third semiconductor layers 124 (Fig. 7, paragraph 0047, wherein “second semiconductor line 124”) alternatingly stacked over the first semiconductor layer 104 (Fig. 7); and a dummy gate structure (242 and 244 in Fig. 16, paragraph 0101) but fails to disclose forming a trench through the dummy gate structure and the first fin structure, wherein a bottom surface of the trench is lower than a bottom surface of the first semiconductor layer of the first fin structure; forming a dielectric lining layer along sidewalls and the bottom surface of the trench; and forming a dielectric fill layer over the dielectric lining layer in the trench. Additionally, the prior art does not teach or suggest a method for forming a semiconductor structure, comprising: forming a trench through the dummy gate structure and the first fin structure, wherein a bottom surface of the trench is lower than a bottom surface of the first semiconductor layer of the first fin structure; forming a dielectric lining layer along sidewalls and the bottom surface of the trench; and forming a dielectric fill layer over the dielectric lining layer in the trench in combination with other elements of claim 21.
In addition, a closest prior art, Balakrishnan et al. (US 2017/0104060), discloses a gate stack (40 and 54 in Fig. 8, paragraphs 0051-0052) surrounding the nanostructures 36B (Fig. 8) and the floating fin element 36A (Fig. 8) but fails to disclose forming a metal protection layer over the gate stack; forming a patterned mask layer over the metal protection layer, wherein the patterned mask layer has an opening exposing the metal protection layer; forming a dielectric layer over an upper surface of the patterned mask layer and along sidewalls and a bottom surface of the opening; and etching the dielectric layer, the metal protection layer and the gate stack to form a gate-cut opening until the isolation structure is exposed. Additionally, the prior art does not teach or suggest a method for forming a semiconductor structure, comprising: forming a metal protection layer over the gate stack; forming a patterned mask layer over the metal protection layer, wherein the patterned mask layer has an opening exposing the metal protection layer; forming a dielectric layer over an upper surface of the patterned mask layer and along sidewalls and a bottom surface of the opening; and etching the dielectric layer, the metal protection layer and the gate stack to form a gate-cut opening until the isolation structure is exposed in combination with other elements of claim 30.

A closest prior art, Noh et al. (US 2020/0006333), discloses a method for forming a semiconductor structure, comprising: forming a first fin structure (104, 114, and 124 in Fig. 7, paragraph 0076) and a second fin structure (102, 112, and 122 in Fig. 7, paragraph 0075) over a substrate 100 (Fig. 7, paragraph 0077), wherein the first fin structure (104, 114, and 124 in Fig. 7) includes a first semiconductor layer (102 and 104 in Fig. 7, paragraph 0028) and second semiconductor layers 114 (Fig. 7, paragraph 0047, wherein “SiGe”) and third semiconductor layers 124 (Fig. 7, paragraph 0047, wherein “second semiconductor line 124”) alternatingly stacked over the first semiconductor layer 104 (Fig. 7), and the second fin structure (102, 112, and 122 in Fig. 7) includes the first semiconductor layer (102 and 104 in Fig. 7) and a fourth semiconductor layer 122 (Fig. 7, paragraph 0075, wherein “first semiconductor lines 122”) over a first semiconductor layer (102 and 104 in Fig. 7); and forming a dummy gate structure (242 and 244 in Fig. 16, paragraph 0101) across the first fin structure (104, 114, and 124 in Fig. 16) and the second fin structure (102, 112, and 122 in Fig. 16) but fails to teach forming a trench through the dummy gate structure and the first fin structure, wherein a bottom surface of the trench is lower than a bottom surface of the first semiconductor layer of the first fin structure; forming a dielectric lining layer along sidewalls and the bottom surface of the trench; and forming a dielectric fill layer over the dielectric lining layer in the trench as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-29 depend on claim 21.
In addition, a closest prior art, Balakrishnan et al. (US 2017/0104060), discloses a method for forming a semiconductor structure, comprising:BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/895,795Docket No.: 0941-4168PUS2 Reply dated January 20, 2022Page 26 of 29 Reply to Office Action of November 23, 2021forming nanostructures 26 (Fig. 4, paragraph 0039) stacked apart from one other and over a first lower fin element (14 in 24A of Fig. 4, paragraph 0037); forming a floating fin element 16 (Fig. 4, paragraph 0039) over a second lower fin element (14 in 24B of Fig. 4, paragraph 0037); forming an isolation structure (12 and 22A in Fig. 4, paragraphs 0032-0033) and surrounding the first lower fin element (14 in 24A of Fig. 4) and the second lower fin element (14 in 24B of Fig. 4); and forming a gate stack (40 and 54 in Fig. 8, paragraphs 0051-0052) surrounding the nanostructures 36B (Fig. 8) and the floating fin element 36A (Fig. 8) but fails to teach forming a metal protection layer over the gate stack; forming a patterned mask layer over the metal protection layer, wherein the patterned mask layer has an opening exposing the metal protection layer; forming a dielectric layer over an upper surface of the patterned mask layer and along sidewalls and a bottom surface of the opening; and etching the dielectric layer, the metal protection layer and the gate stack to form a gate-cut opening until the isolation structure is exposed as the context of claim 30. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 31-34 depend on claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813